DETAILED ACTION

1. he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 07/05/2022, have been entered.

    Claims 1 has been amended.

     Claim 1 is under consideration as they read on the elected species.

     Claims 2 has been withdrawn from as being drawn to the non-elected.

      Claims 3-29 have been canceled previously.

3.   For the record, applicant’s election without traverse of Group I and the species of no further steps of administering other therapeutic agents in the Response to Restriction Requirement, filed 07/23/2020, has been acknowledged.

    Claim 1 is under consideration.

    Claim 2 has been withdrawn from consideration as being drawn to non-elected species.

     For the record, including the Office Communication, mailed 06/29/2020,
     applicant’s election without traverse of a specific disease non-small cell lung cancer as the specific cancer and the specific checkpoint inhibitor of PD-1 inhibitor has been acknowledged.

4. No Information Statement has been filed in this application.

5. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 07/05/2022. 

    The rejections of record can be found in the previous Office Actions, mailed 03/19/2021, 08/27/2021 and 01/04/2022.  

6.  Again, it is noted that NO Information Disclosure Statement has been filed in this application.

7.  Upon reconsideration of applicant’s amended claim 1, filed 07/05/2022,
       the previous rejection under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Freeman et al. (US 2016/0108123). 




8.  Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2016/0108123) in view of Castro (Cancer Research 72(12): 2937-2947, June 15, 2012) (of record), Prussak (US 2008/0318886) (of record), Sharon (Chin J Cancer Vol. 33 Issue 9: 434-444, 2014) and Goswami et al., A Phase 1b/II open-label study to evaluate the safety and efficacy of MEDI-551 in combination with immunomodulating therapy in patients with relapsed or refractory aggressive B cell lymphomas, Journal for Immune Therapy of Cancer, 4 (Suppl 3)p73; DOI:10.1186/2051-1426-23-P73
     and newly added Prussak et al. (US 2003/0220473).  

     Applicant’s arguments, filed 07/05/2022, have been fully considered but have not been found convincing essentially for the reasons of record and addressed herein.

     Applicant argues the following.

      For a claim to be unpatentable under 35 U.S.C. §103, the person of ordinary skill in the art must have a motivation to combine the teachings of the references, and any such combination must teach or suggest the claimed invention. "Obviousness under § 103 must be based on evidence in the prior art, and a proper rejection must explain how that evidence would have taught, suggested, or motivated the modifications necessary to overcome the differences between the prior art and the claimed invention. To proceed without adequate evidence and explanation is to fall into the trap of prohibited hindsight." Belden Inc. v. Berk-TekLLC, 805 F.3d 1064, 1073 (Fed. Cir.2015)). Applicant respectfully submits that the person of ordinary skill in the art having Castro, Prussak, Sharon and Goswami before him or her would have not had the claimed invention taught or suggested to him or her. The reasons for this conclusion are set forth below. 

     Claim 1 (as amended), and all claims dependent thereon, relate to administering to a patient suffering from a non-small cell lung cancer both a PD-1 inhibitor from the recited list and a retroviral vector encoding a chimeric CD154 having SEQ ID NO:1. 

      As noted above, none of the therapies disclosed by Freeman discloses or suggests a retrovirus vector for treating patients that are non-responders to anti-PD 1 therapies. Moreover, Applicant respectfully submits that the person of ordinary skill in the art having Castro, Prussak, Sharon and Goswami fails to make up for the deficit of Freeman. 
5 of 8 
     The Office pointed to Castro as allegedly teaching an adenovirus encoding a chimeric CD 154; to Prussak as allegedly teaching treating a refractory cancer in a patient with a chimeric CD154. The Office seems to suggest that Prussak and Castro teaching might be relevant to the treatment of patients suffering from leukemia or other blood cancer, however, they are not relevant to NSCLC. Further, Prussak and Castro also fail to teach or suggest the use of retrovirus vector. 

    Even if the person of ordinary skill in the art turned to Prussak and Castro in his or her search for combination therapies to NSCLC, he or she would note that Prussak at [0009] and [0038] discloses its adenovirus vectors can be used in combination with chemotherapeutic agents, such as fludarabine or pentostatin and cyclophosphamide, or chemoimmunotherapeutic agents, such as rituximab or alemtuzumab. Although in hindsight, antibodies such as rituximab or alemtuzumab might appear interchangeable with PD-1 inhibitor antibodies such as pembrolizumab, nivolumab, etc., the person of ordinary skill in the art will know that rituximab targets the CD20 surface antigen on B cells for blood cancers, not NSCLC as recited by the present claims. Similarly, the person of ordinary skill in the art will know that alemtuzumab acts by binding to CD52 on the surface of mature lymphocytes and is approved for treatment of B-cell chronic lymphocytic leukemia (B-CLL), not NSCLC as recited by the present claims. 
From these observations, the person of ordinary skill in the art would conclude that Prussak and Castro's teachings might be relevant to the treatment of patients suffering from leukemia or other blood cancers, but he or she could not conclude that they are relevant to NSCLC. 


     Sharon is directed to immune checkpoints in Cancer Clinical Trials. Sharon discloses agents that are antibody-based therapies targeting cytotoxic T-Lymphocyte antigen (CTLA4), programmed cell death 1 (PD-1), and programmed cell death ligand 1 (PD-L1). (See Sharon, pp. 434-435). However, Sharon fails to make for the deficits of the other cited prior art referenced.
     Goswami is directed to cell lymphoma patients being treated with MVEDI-55 1, an IgG antibody-dependent cellular cytotoxicity (ADCC) enhanced anti-DC 19 monoclonal antibody (mAb) and studying the single-agent response rate. However, Goswami fails to make for the deficits of the other cited prior art referenced. None of these cited prior art references teach or suggest a retrovirus vector for treating patients that are non-responders to anti-PD 1 therapies, as called for by claim 1. 
    Further, the Examiner failed to teach or suggest any disclosures in these cited prior art references that would motivate one skilled in the art to combine the prior art referenced cited above to arrive at the subject matter as a whole of claim 1. Thus, claim 1 is not anticipated or made obvious by Freeman, Castro, Prussak, Sharon and Goswami. Therefore, claim 1 is not taught or made Claims 3 0-32, which depend from claim 1 are also allowable for at least the reasons cited herein. 
     Because the person of ordinary skill in the art would have lacked any motivation to combine the cited references to arrive at the subject matter as a whole of the claimed invention, let alone a reasonable expectation of success in doing so, the invention of claims 1, 30-32 are patentable over Castro, Prussak, Sharon and Goswam under 35 U.S.C. 103. Applicant respectfully requests that the Office withdraw this rejection. 

    Applicant clearly argues against the primary and secondary references individually and as well as arguing against the previous recitation of “adenovirus encoding a chimeric CD154” amended by applicant to the current recitation of “retroviral vector comprising SEQ ID NO:1 operatively linked to a promoter sequence and polyadenylation signal sequence.

    Applicant focuses on the “adenovirus vector” and “NSCLC” but does not sufficiently address the teachings as a whole, including obvious application of “retroviral vectors” as an alternative of adenovirus vectors taught by the prior art and previously claimed in the instant application.

    In addition to the teachings of record,
    Prussak et al. (US 2003/0220473) teach Novel Chimeric CD154, 
    including genetic constructs comprising polynucleotides sequence operatively linked to a promoter sequence and to a polyadenylations signal sequence expression vectors comprising promoter regions / promoter sequence and polyadenylation signal sequence (e.g., see paragraph [0061]-[0064], [0147]-[0149], [0160], [0168], [0170]),
     including retroviral DNA (e.g., see paragraph [0061]; claim 41), 
     including ISF35 (e.g., see paragraphs [0085, [0087], [0181], [0186], Table III, V]
     (see entire document, including Abstract, Drawings, Technical Field of the Invention Background of the Invention, Summary of the Invention, Brief Description of the Invention Drawings, Detailed Description of the Invention, including Nucleotide Sequences Encoding Chimeric CD154, Polypeptides, Host Cells, Methods Utilizing Expression Vectors and Constructs Containing Chimeric CD154 Polynucleotides Sequences, Methods of Treating Neoplasia, Examples, Claims).

     The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 

     The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. 
     In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

     The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. 
     In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

     "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." 
     In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

     The rationale to support a rejection under 35 U.S.C. 103  may rely on logic and sound scientific principle. In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963). However, when an examiner relies on a scientific theory, evidentiary support for the existence and meaning of that theory must be provided. 
     In re Grose, 592 F.2d 1161, 201 USPQ 57 (CCPA 1979) (Court held that different crystal forms of zeolites would not have been structurally obvious one from the other because there was no chemical theory supporting such a conclusion. The known chemical relationship between structurally similar compounds (homologs, analogs, isomers) did not support a finding of prima facie obviousness of claimed zeolite over the prior art because a zeolite is not a compound but a mixture of compounds related to each other by a particular crystal structure.).

     Applicant’s arguments / assertions of applicant cannot take the place of evidence lacking in the record. 
     The unsupported assertion does not establish a facts.

    In addition to the teachings of record,
    Prussak et al. (US 2003/0220473) teach Novel Chimeric CD154, 
    including genetic constructs comprising polynucleotides sequence operatively linked to a promoter sequence and to a polyadenylations signal sequence expression vectors comprising promoter regions / promoter sequence and polyadenylation signal sequence (e.g., see paragraph [0061]-[0064], [0147]-[0149], [0160], [0168], [0170]),
     including retroviral DNA (e.g., see paragraph [0061]; claim 41), 
     including ISF35 (e.g., see paragraphs [0085, [0087], [0181], [0186], Table III, V]
     (see entire document, including Abstract, Drawings, Technical Field of the Invention Background of the Invention, Summary of the Invention, Brief Description of the Invention Drawings, Detailed Description of the Invention, including Nucleotide Sequences Encoding Chimeric CD154, Polypeptides, Host Cells, Methods Utilizing Expression Vectors and Constructs Containing Chimeric CD154 Polynucleotides Sequences, Methods of Treating Neoplasia, Examples, Claims)

      While the rejection is directed to the elected invention,
      the prior art is not so limited in applicability of administering PD-1 inhibitors, including those claimed and taught by the prior art in combination with the administration of CD40 agonists such as ISF35 construct agonists / ISF35 to substitute effective for T cell helper activity, which can be used in conjunction with PD-1 antibodies (see paragraphs [0895] of Freeman) in combination therapy with PD-1 inhibitors,
    including that it was reasonable to conclude that the prior art teaches vectors comprising a polynucleotide sequences encoding a chimeric CD154 comprising SEQ ID NO: 1, 
     including retroviral DNA, promoter sequence, polyadenylation signals sequences and compositions of the claimed invention as it applies to NSCLC as well as other cancers.

      For example, again, the prior art teach treating cancer / neoplasia,
     including non-small cell lung cancer /  NSCLC clearly drawn to non-small cell lung cancer (NSCLC) (e.g., see paragraphs, [0175], [0176], [0214], [0237], [0239], [0259], [0496], [0497], [0511], [0521], [0524], [0525], [0546], [0597], [0607], [0611], [0672], [0676], [0690], [0692], [0705], [0710], [0717], [0719], [0728], [0731], [0736], [0738], [07775], [0780], [0795], [0877], [0883], [0928], [0932], [1075] of Freeman
     and teach the applicability of targeting PD-1 / PD-L1 in treating various cancers (e.g., see paragraphs [0006]-[0010], [0129], [0130]-[0147] of Freeman)
.
      The following is provided for clarity and convenience.
   



     Prussak et al. teach Novel Chimeric CD154 (US 2003/0220473)
     including teach genetic constructs comprising polynucleotides sequence operatively linked to a promoter sequence and to a polyadenylations signal sequence expression vectors comprising a promoter regions, / promoter sequence and polyadenylation signal sequence, 
      including retroviral DNA (e.g., see paragraph [0061]; claim 41) 
      including ISF35 (e.g., see paragraphs [0085], [0087], [0181], [0186], Table III, V]
(e.g., see paragraph [0061]-[0064], [0147]-[0149], [0160], [0168], [0170], 
     see entire document, US 2003/0220473)
including Abstract, Drawings, Technical Field of the Invention Background of the Invention, Summary of the Invention, Brief Description of the Invention Drawings, Detailed Description of the Invention, including Nucleotide Sequences Encoding Chimeric CD154, Polypeptides, Host Cells, Methods Utilizing Expression Vectors and Constructs Containing Chimeric CD154 Polynucleotides Sequences, Methods of Treating Neoplasia, Examples, Claims.

     The following of record is reiterated for convenience and clarity. 

     In teaching Antibody Molecules to PD-L1 and Uses Thereof,
     Freeman et al. teach treating cancer, including lung cancer, non-small cell lung cancer (NSCLC)
     (e.g., see paragraphs [0008], [0129]-[0131], [0139], [0147], [0160], [0173], [0175], [0176], [0182], [0187], [0188], [0191], [0208], [0209], [0213], [0237], [0239], [0255],  [0259], [0272], [0496], [0497], [0505], [0511]-[0525], [0555], [0597], [0607], [0610], [0611], [0625], [0628], [0672], [0680], [0690], [0692], [0695], [0697]-[0703], [0705], [0710], [0717], [0719], [0723], [0728], [731], [0735], [0738], [0775], [0780], [0833], [0873], [0883], [0889], [0892], [0904], 0916], [0928], [0932], [0967], [1071]-[1086]),
      including the administration of PD-1 inhibitors / anti-PD-1 antibodies
([0006], [0007], [0014], [0030], [0058], [0108], [0109], [0166], [0181], [0196], [0197], [0202], [0209],[0216], [0217], [0230], [0256], [0261], [0268], [0301], [0456], [0461], [0490], [0509], [0510], [0514], [0516], [0535], [0536], [0537], [0545], [0546], [0548], [0551]-[0586]
[0709], [0830]-[0832], [0845]-[0859], [0914], [0915], [0980], [0987]-[0990], [1031], [1064], [1060], [1070]-1072], [1087]),
        including anti-PD-1 antibodies, including nivolumab (also known as BMS-936558, MDXII06), pembrolizumab (also known as Keytruda, lambrolizumab, MK-3475M), including Pidilizxumab, AMP-224 (e.g., see paragraphs [0552], [0573], [0574], [0584]-[0586], [0709], [0845]-[0846], [0847]),
     including the administration of CD40L agonists (including CD40 agonist ([0159], [0196], [0197], [0542], [0580]-[0582], [0889]-[0894])
      including the CD40 agonist ISF35 (chimeric CD40L) (see paragraph [0892]) 
      including the administration CD40L agonists / ISF35 and PD-1 inhibitors, including anti-PD-1 antibodies in combination therapy with PD-1 inhibitors in the treatment of NSCLC
     ([0108], [0109], [0159], [0160], [0173], [0175], [0176], [0181], [0196], [0197], [0198], [0202], [0209], [0214]-[0217], [0505], [0510], [0514], [0516], [0517], [0537], [0542], [0545], [0546], [0550], [0551], [0552], [0560]-1072])
     (see entire document, drawings, Background, Summary, Uses of the Anti-PD-L1 Antibody Molecules, Combination Therapies,  Additional Combination Therapies, Additional Features and Embodiments, Additional Combination Therapies, Additional Features and Embodiments, Brief Description of the Drawings, Brief Description of the Tables, Detailed Description, Antibodies, Molecules, exemplary Anti-PD-L1 Molecules, Pharmaceutical Compositions and Kits, Uses of Anti-PD-L1 antibody Molecules, Therapeutic Uses, Types of Cancer, Theranostic Methods, Combinations of Anti-PD-L1 Antibodies with Cancer Vaccines, Immunosuppression, Additional Combination Therapies, Immunomodulators, Cancer Therapies, Additional Combination Therapies, Exemplary Agents Used in the Combinations, Exemplary TLR Agonists, Exemplary CD40 Agonistic ([0889]-[0895], Examples, Claims).    

     Freeman et al. differs from claim 1 by not explicitly teaching “adenovirus vector comprising SEQ ID NO: 1 operatively linked to a promoter sequence and to a polyadenylation signal sequence” recited in claim 1,
     Including not explicitly teaching retroviral vectors.
    Prussak et al. (US 2003/0220473) teach Novel Chimeric CD154, 
    including genetic constructs comprising polynucleotides sequence operatively linked to a promoter sequence and to a polyadenylations signal sequence expression vectors comprising promoter regions / promoter sequence and polyadenylation signal sequence (e.g., see paragraph [0061]-[0064], [0147]-[0149], [0160], [0168], [0170]),
     including retroviral DNA (e.g., see paragraph [0061]; claim 41), 
     including ISF35 (e.g., see paragraphs [0085, [0087], [0181], [0186], Table III, V].

    Castro teach Gene Immunotherapy of CLL: A Phase I Study of Intranodally Injected Adenovirus Expressing a Chimeric CD154 Molecule,
    including eradicating residual disease and elicit anti-tumor immune responses, which is achieved by using adenovirus encoding chimeric CD154 (Ad-ISF35) that enhances their ability to function as APC and increases their sensitivity to clearance by immune-effector mechanisms
     including detecting various markers, including immune costimulatory markers in circulatory tumor cells,
    including observing clinical responses, including cancer cell counts
    in addressing lymph node and bone marrow microenvironments in protecting cancer cells from apoptosis, which leads to treatments that provide immune stimulator and activation of the tumor microenvironment,
     including transduced CD40-activated cells / cancer cells to induce autologous T cell activation and immune recognition, leading to generation of anti-tumor / anti-leukemia responses,
     including reductions in leukemia cells, lymphadenopathy, splenomegaly and could induce anti-leukemia immune responses,
     (see entire document, including Abstract, Introduction, Materials and Methods, Results). 

     Castro et al. differs from the claimed methods by not explicitly teaching administering the expression vector comprising a polynucleotides sequences encoding a chimeric CD154 / ISF135 to a checkpoint inhibitor subject, checkpoint inhibitors PD-L1 inhibitors and identifying the subject is a checkpoint / PD-L1 inhibitor refractory subject.

    Prussak teaches Methods of Increasing Cancer Sensitivity to Chemotherapeutic Agents Using Chimeric ISF35, 
     including the construction of chimeric CD154, including ISF35, relevant amino acids, nucleic acids, vectors (e.g., see paragraphs [0026]-[0028], [0041]-[0065]; Examples 1-2),
     including that the chimeric CD154 can be capable of expression on diverse cell types, including B cells, is less resistant to proteolytic cleavage and thus more stable when expressed on cellular membranes and maintain the receptor-binding capabilities of CD154,
    including methods of treating a refractory cancer in a patient by administering an effective amount of a chemotherapeutic agents thereby making the refractory cancer more sensitive to the chemotherapeutic agent prior to administering ISF35 to the patients (e.g., see paragraph [0009]
    including improving survival outcomes, including combination therapies resulting in more complete response rates as well as the need for subsequent treatments eventually leading to resistance to these agents resulting in another chemotherapy (e.g., see paragraph [0038]).
     (see entire document, Abstract, Figures, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, including, Definitions, CD154, Biological Activity of CD154, Treatment of Cancer By Administering Nucleic Acids Encoding ISF35 or an Analogous Construct, Examples 1-6:
Including Adenovirus synthesis, Expression and Function of a Chimeric Accessory Molecule Ligand Gene in CLL Cells and HeLa Cells HeLa, Treatment of breast Cancer Patients with ISF35, Treatment of a lung cancer patients with ISF35 in combination with a chemotherapeutic agents, Treatment of prostate cancer patients with ISF35 in combination with the chemotherapeutic agents rituximab, Treatment of a CLL patient with ISF35 in combination with the chemotherapeutic agents chlorambucil; Claims). 





     Given the teachings of the prior art of Castro and Prussak (US 2008/0318886) including adenovirus encoding chimeric CD154 (Ad-ISF35) 
    and newly added in Prussak et al. (US 2003/0220473) teach Novel Chimeric CD154, 
    including genetic constructs comprising polynucleotides sequence operatively linked to a promoter sequence and to a polyadenylations signal sequence expression vectors comprising promoter regions / promoter sequence and polyadenylation signal sequence (e.g., see paragraph [0061]-[0064], [0147]-[0149], [0160], [0168], [0170]),
     including retroviral DNA (e.g., see paragraph [0061]; claim 41), 
     including ISF35 (e.g., see paragraphs [0085, [0087], [0181], [0186], Table III, V].
    it is reasonable to conclude that the prior art teaches vectors comprising a polynucleotide sequences encoding a chimeric CD154 comprising SEQ ID NO: 1, 
     including retroviral DNA, promoter sequence, polyadenylation signals sequences and compositions of the claimed invention.

      The following references provide additional teaching that read on the various PD-1 inhibitors recited in claim 1

     Sharon et al. review Immune Checkpoints in Cancer Clinical Trials,
     including PD-1/PD-L1 Inhibition of and Human Cancers, Nivolumab, (BMS-936558; MDX-1106)), Pembrolizumab (MK-3475, formerly lembrolizumab, including success in treating NSCLC, Pidilizumab (CT-011),
     including AUNP 12 peptide (Aurigene and Pierre Fabre, AMP-514 / MEDI4736,
     including pages 437-440, Table 2. Agents targeting PD-l / PD-L1 in clinical development and Table 3. Selected ongoing PD-1/PD-L1 trials in melanoma, renal cell cancer (RCC), and non-small cell lung cancer (NSCLC)
     (see entire document, including Abstract, Introduction, CTLA4 Inhibition of Human Cancers, PD-1/PD-L1 Inhibition of and Human Cancers, Conclusions)  

      Edmond Differing, Differing Consulting report Aunp-12 – A Novel Peptide Therapeutic Targeting PD-1 Immune Checkpoint Pathway For Cancer Immunotherapy – Structure Activity Relationships & Peptide Peptidomimetic Analogs (February 26, 2014),
     which is a peptide that could offer more effective and safer combination opportunities  in the context of other antibodies such as nivolumab, lamrolizumab, CT-011, MDX-1105, mMPDLl3280, MEDI-4736 or Amplimmune’s PD-L2-Fc fusion protein.         
    where blocking the PD-1 signaling pathways, have been shown to restore defective immune cell functions in cancer,
     including structures of AUNP-12 with potent properties, including inhibition of binding PD1 to PD-L2, inhibiting melanoma in mice, active in vivo against sepsis
     including rescue / recruitment of T cells and a reduction in PD1+ T cells in tumor and blood.
     (see entire document).

      Goswami et al. report a Phase 1b/II open-level study to evaluate the safety and efficacy of MEDI-551 in combination with immunomodulating therapy in patients with replace or refractory aggressive B cell lymphomas (see entire document, including Background, Study Objectives, Study Design),
      including the known anti-PD-1 antibody MEDI0680 (AMP-514) which blocks inhibitor PD-1 receptors on T cells to augment immune responses.






       One of ordinary skill in the art would have been motivated administer PD-1 inhibitors, including those claimed and taught by the prior art in combination with the administration of CD40 agonists such as ISF35 construct agonists / ISF35 to substitute effective for T cell helper activity, which can be used in conjunction with PD-1 antibodies (see paragraphs [0895] of Freeman) in combination therapy with PD-1 inhibitors,
    including that it was reasonable to conclude that the prior art teaches vectors comprising a polynucleotide sequences encoding a chimeric CD154 comprising SEQ ID NO: 1, 
     including retroviral DNA, promoter sequence, polyadenylation signals sequences and compositions of the claimed invention.

    Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
    that all the claimed elements (e.g., PD-1 inhibitors, CD40 agonist such as ISF35 on their own or in combination therapy, including the combination of PD-1 inhibitors and ISF35B to treat cancer, including NSCLC specifically
     including vectors comprising a polynucleotide sequences encoding a chimeric CD154 comprising SEQ ID NO: 1, 
     including retroviral DNA, promoter sequence, polyadenylation signals sequences and compositions of the claimed invention.

      The following references provide additional teaching that read on the various PD-1 inhibitors recited in claim 1 were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of administering PD-1 inhibitors and ISF35 constructs, including vectors comprising a polynucleotide sequences encoding a chimeric CD154 comprising SEQ ID NO: 1, 
     including retroviral DNA, promoter sequence, polyadenylation signals sequences and compositions of the claimed invention.

     While the ordinary artisan has known the differences between therapeutic agents / vectors delivering genetic material,    
     it was obvious to the ordinary artisan substituting equivalents known for the same purpose and recognized suitability for known vectors their intended purpose.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

     Applicant’s arguments have not been found persuasive.

9.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. No claim allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
October 1, 2022